                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION


IN RE:      ETHICON, INC.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                   MDL 2327

THIS DOCUMENT RELATES TO:

SUE ELLEN FLECKNER

                                       Plaintiff,

v.                                                           Civil Action No. 2:14-cv-09413

ETHICON, INC., ETHICON, LLC and,
JOHNSON & JOHNSON,
                             Defendants.


                          MEMORANDUM OPINION AND ORDER


         On February 8, 2018, a Suggestion of Death was filed by plaintiff's counsel suggesting the

death of Sue Ellen Fleckner during the pendency of this civil action. [ECF No. 14]. Plaintiff’s

counsel filed a Motion to Extend Time to File Service of Suggestion of Death to Non-Parties and

on June 26, 2019, filed a Notice of Completion of Notice to Heirs of Suggestion of Death and

Satisfaction of Requirements of PTO 308 [ECF No. 17].

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 308

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc., Pelvic Repair

System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time to substitute a proper party

for the deceased party has expired and there has been no motion to substitute the deceased party.

Sue Ellen Fleckner was the only plaintiff named in this civil action.
       The court ORDERS that pursuant to Rule 25(a) and PTO # 308, this case is DISMISSED

without prejudice and STRICKEN from the docket. Any pending motions are DENIED as moot.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER: February 12, 2020




                                             2
